Citation Nr: 0639240	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-14 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the December 29, 1997 rating decision which granted service 
connection for nicotine dependence, arteriosclerotic heart 
disease with status post triple coronary artery bypass 
surgery, and for emphysema with asthma, and assigned a 40 
percent combined rating.   

2.  Entitlement to an effective date earlier than November 
27, 2002 for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from October 1950 to 
September 1952.

This matter comes to the Board of Veterans Appeals (Board) 
from a December 2003 rating decision of the Sioux Falls, 
South Dakota Department of Veterans Affairs (VA) Regional 
Office (RO) which granted TDIU benefits effective November 
27, 2002.  


FINDINGS OF FACT

1.  In a December 29, 1997 rating decision, service 
connection was granted for nicotine dependence, a non-
compensable rating was assigned; for arteriosclerotic heart 
disease with status post triple coronary artery bypass 
surgery, a 30 percent rating was assigned; for emphysema with 
asthma, a 10 percent rating was assigned; all disability 
grants were effective October 3, 1997.  The combined rating 
was 40 percent.  

2. The appellant was notified of the December 29, 1997 rating 
decision and advised of his appellate rights, but he did not 
file a timely notice of disagreement.

3.  At the time of the December 29, 1997 rating decision, the 
correct facts, as they were known at the time, were before 
the adjudicator and the statutory and regulatory provisions 
extant at the time were correctly applied.

4.  A formal claim for a TDIU rating was received on November 
27, 2002; it was not factually ascertainable that the veteran 
was individually unemployable within one year prior to the 
date of the formal claim; there is no earlier informal claim 
for a TDIU rating.  


CONCLUSIONS OF LAW

1.  The December 29, 1997, rating decision is not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.105(a) (2006).

2.  The criteria for an effective date earlier than November 
27, 2002 for the grant of a TDIU rating have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).  The December 2002 and July 
2003 VCAA letters fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim and that he should provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

Even though the VCAA letters did not include adequate notice 
of what was needed to establish an effective date, the Board 
finds no prejudice to the claimant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).  In this regard, the Board 
observes that an April 2003 VCAA letter discussed TDIU 
criteria.  The issue of the effective date is a "downstream" 
issue, i.e., an issue relating to the claim but arising after 
the beginning of the claims process.  VAOPGCPREC 8-2003.  VA 
need only take the proper action in accordance with 38 
U.S.C.A. § 5104 which has been done in this case.  In this 
case, the veteran was provided notice in accordance with 38 
U.S.C.A. § 5104.  The veteran has been fully informed 
pertinent information regarding a TDIU rating, in 
adjudicatory actions and notifications to the claimant.  The 
veteran was furnished an April 2004 statement of the case.  
The pertinent records have been obtained and examinations 
conducted.  There is no dispute regarding whether the records 
is complete in this case.  As there is no indication that any 
failure on the part of VA to provide additional notice of 
assistance reasonably affects the outcome of this case, the 
Board finds that such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the provisions of the VCAA are not 
applicable to the claims of CUE.  See Simmons v. Principi, 17 
Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 
407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 
(2001).

The veteran asserts that a TDIU rating was warranted as of 
October 3, 1997, the effective date of service connection for 
his service-connected heart disability because he was 
unemployable at that time.  

The type of claim that is at issue, a TDIU rating claim, 
qualifies as a claim for increased disability compensation.  
The Court determined that a TDIU award is an award of 
increased disability compensation for purposes of assigning 
an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 
(1991).  

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16.  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  If there is only one such service-
connected disability, it must be ratable at 60 percent or 
more, and if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more with a combined rating of 70 percent or more.

The effective date of an increased rating is set forth in 38 
U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The 
general rule with respect to effective date of an award of 
increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation that provides that the 
effective date for an award of increased compensation will be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, under 
circumstances where the evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  If an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  
Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  
VA regulations provide that any communication or action 
indicating an intent to apply for one or more VA benefits may 
be considered an informal claim.  38 C.F.R. § 3.155.  Such 
informal claim must identify the benefit sought.  See Kessel 
v. West, 13 Vet. App. 9 (1999).  VA is required to identify 
and act on informal claims for benefits.  38 U.S.C.A. § 
5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999) (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

In addition, under 38 C.F.R. § 3.157(b)(1), an informal claim 
may consist of a VA report of examination or hospitalization, 
and the date of the examination or hospital admission will be 
accepted as the date of receipt of a claim if such a report 
relates to examination or treatment of a disability for which 
service connection has previously been established.  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

On October 3, 1997, the veteran filed a claim of service 
connection for nicotine dependence, heart disability, and 
respiratory disability.  In a December 29, 1997 rating 
decision, service connection was granted for nicotine 
dependence and a non-compensable rating was assigned.  In 
addition, service connection was granted for arteriosclerotic 
heart disease with status post triple coronary artery bypass 
surgery, and a 30 percent rating was assigned effective 
October 3, 1996.  Also, service connection was granted for 
emphysema with asthma and a 10 percent rating was assigned 
effective October 3, 1997.  The combined rating was 40 
percent.  The veteran was notified of this decision and of 
his procedural and appellate rights.  He did not perfect an 
appeal.  

In June 1998, correspondence was received from the veteran in 
which he sought service connection for frostbite and for an 
automobile grant.  The veteran did not allege 
unemployability.  

In August 1998 correspondence, the veteran alleged that he 
had ear disabilities which should be service-connected.  The 
veteran did not allege unemployability.  

In May 1999 correspondence, the veteran stated that he had 
been hospitalized for his heart problems and wanted a higher 
rating as well as a temporary total rating based on 
convalescence.  The veteran did not allege unemployability.  
In a June 1999 rating decision, a temporary total rating was 
assigned from May 3, 1999 through July 1, 1999.  The veteran 
did not perfect an appeal to that rating decision.  In a 
November 1999 rating decision, an increased rating in excess 
of 30 percent for heart disability was denied.  The veteran 
did not perfect an appeal to that rating decision.

In December 1999 correspondence, the veteran indicated that 
he wanted an increased rating for his heart disability.  The 
veteran did not allege unemployability.  In a December 1999 
rating decision, an increased rating was denied.  The veteran 
did not perfect an appeal to that rating decision.

In March 2000 correspondence, the veteran claimed that an 
increased rating was warranted for his respiratory disorder.  
In subsequent March 2000 correspondence, the veteran also 
asserted that he had a leg disability which was due to 
service.  In an August 2000 rating decision, increased 
ratings for heart and respiratory disabilities were denied.  
The veteran did not perfect an appeal to that rating 
decision.

In September 2000, the veteran indicated that service 
connection was warranted for a liver disorder.  The veteran 
did not allege unemployability.  

In a September 2001 rating decision, an increased rating for 
the veteran's heart disability was denied.  The veteran did 
not perfect an appeal to that rating decision.

In November 2001 correspondence, the veteran raised the issue 
of service connection for hearing loss.  The veteran did not 
allege unemployability.  

In March 2002 correspondence, the veteran indicated that he 
was seeking a 60 percent rating.  The veteran did not allege 
unemployability.  

January 2002 correspondence pertained to hearing loss.  The 
veteran did not allege unemployability.  Subsequent August 
2002 correspondence also pertained to hearing loss.  The 
veteran did not allege unemployability.  

On November 27, 2002, correspondence was received from the 
veteran in support of a claim for a higher rating for his 
heart disability.  Enclosed with this claim were private 
hospitalization records dated October 20, 2002 through 
October 26, 2002 which reflected treatment for the veteran's 
atrial fibrillation.  During his hospitalization, the veteran 
underwent radiofrequency ablation for atrial fibrillation and 
atrial flutter.  His testing showed an ejection fraction of 
55 to 60 percent.  There was evidence of concentric mild left 
ventricular hypertrophy but a normal left ventricular 
systolic function.  A cardiolite study during this 
hospitalization revealed a normal ejection fraction estimated 
at 58 percent utilizing two methodologies.  During this 
hospitalization, it was noted that the veteran was "fairly 
active"; that he walked approximately five blocks every 
other day; and that he took care of his disabled spouse.  He 
was noted to be a retired carpenter.  

In January 2003, the veteran was afforded a VA heart 
examination.  The VA examination noted the findings in the 
private hospitalization report.  The examiner indicated that 
the examiner would estimate that the veteran could achieve 5 
METS of exercise before developing cardiac symptoms of 
angina.  

In February 2003, correspondence was received from the 
veteran that he was awaiting a decision with regard to his 
heart disability.  

In a March 2003 rating decision, an increased rating of 60 
percent was granted for arteriosclerotic heart disease with 
status post triple coronary artery bypass surgery associated 
with nicotine dependence.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (2006).  The effective date was November 27, 2002, 
the date of receipt of the veteran's claim.  The RO 
determined that while the private hospitalization reports did 
not indicate that an increase was warranted for the veteran's 
service-connected arteriosclerotic heart disease, the 
findings on VA examination in January 2003, which revealed an 
estimated workload of 5 METS, did mandate a higher rating of 
60 percent under Diagnostic Code 7005.  

On April 7, 2003, a VA Form 21-8940 was received from the 
veteran in which he claimed that he was unemployable.  

In a December 2003 rating decision, a TDIU rating was granted 
effective November 27, 2002.  

In this case, prior to November 27, 2002, the veteran did not 
meet the schedular criteria for a TDIU rating.  The combined 
rating for all disabilities was 40 percent.  However, the 
Board must also consider whether there was a claim pending 
for TDIU prior to November 27, 2002 for TDIU on the basis 
that the veteran's service-connected disabilities combined to 
preclude employment on an extraschedular basis.  That is, 
whether the veteran's service-connected disabilities 
precluded him from engaging in substantially gainful 
employment (i.e., work that is more than marginal, which 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For the veteran to 
prevail in his claim for a total compensation rating based on 
individual unemployability, the record must reflect 
circumstances, apart from non-service-connected conditions, 
that place him in a different position than other veterans 
who meet the basic schedular criteria.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment.  The ultimate question is whether the veteran, in 
light of his service-connected disorders, is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The formal claim for TDIU was made via a VA Form 21-8940, 
which was received April 7, 2003.  However, the RO determined 
that there was a prior formal claim, on November 27, 2002, 
when the veteran submitted correspondence with the private 
October 2002 hospitalization report.  The Board accepts that 
this was a formal claim.  The effective date assigned for 
TDIU benefits was the date of that claim, November 27, 2002.  

The Board must consider whether there was a claim pending for 
TDIU prior to November 27, 2002.  Correspondence was received 
from the veteran prior to that time.  However, at no time did 
the veteran allege that he was unable to work and to maintain 
employment.  Unemployability was not alleged.  There is no 
earlier correspondence which alleged unemployability which 
may constitute a formal claim.  

The Board must next consider if it is factually ascertainable 
that an increase in disability had occurred, i.e., was a TDIU 
rating warranted, within the one year prior to the November 
27, 2002 claim.  

In this regard, the Board finds that the private hospital 
report, initially dated October 20, 2002, and submitted with 
the veteran's claim in November 2002 did not show that an 
increase in disability had occurred and that a TDIU rating 
was warranted.  Such records did not show that a 60 percent 
rating was warranted for the veteran's service-connected 
heart disease nor did such records show that the veteran's 
service-connected disabilities precluded him from engaging in 
substantially gainful employment.  See e.g., 38 C.F.R. 
§ 4.104, Diagnostic Code 7005.  Further, the Board does not 
find any other medical evidence dated within the one year 
period prior to November 27, 2002 to establish either that 
the veteran met the schedular requirements for a TDIU and was 
unemployable or that he was unemployable based on 
extraschedular considerations.  The Board finds no competent 
medical evidence within this time frame that establishes that 
it is factually ascertainable that an increase in disability 
had occurred and that the veteran's service-connected 
disabilities precluded him from engaging in substantially 
gainful employment.  The veteran was seen in May 2002 for 
heart disability at the private hospital, but the records do 
not show that an increase in disability was shown and there 
was no comment regarding employability from the veteran or 
any medical professional at the time.  

Thus, an earlier effective date prior to November 27, 2002 
for the award of a TDIU is not in order in this case.  

The veteran's representative also asserts that there was 
clear CUE in the December 1997 rating decision that assigned 
a 30 percent rating for heart disability and a 10 percent 
rating for respiratory disability.  The representative 
asserts that there was evidence of record at that time that 
the veteran was unemployed and unemployable and that an 
extraschedular rating and TDIU were not considered.  

In that regard, the Board notes that October 1997 
correspondence from the veteran asserted that service 
connection for heart and respiratory disabilities was being 
sought.  The veteran did not allege unemployability.  The 
veteran was examined by VA in November 1997, but he did not 
allege unemployability at that time.  The veteran's 
representative points to 1994 correspondence in which the 
veteran reported that he was not working.  However, the 
veteran was not service-connected for heart and respiratory 
disabilities at that time.  He did not continue to make those 
allegations with his 1997 claim.  

The effective date of a benefit is based upon a variety of 
factors, including the date of claim for a benefit and date 
entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  The Federal Circuit has established that once a 
veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally 
submits evidence of unemployability, the VA must consider a 
TDIU rating.  Roberson v. Principi, 251 F. 3d 1378 (2001).  
In essence, Roberson establishes when a claim for TDIU must 
be recognized or inferred.  In this case, there was simply no 
claim for TDIU before the current claim was received in 
November 2002.  

The December 1997 rating decision was not appealed.  If a 
decision by the RO goes unappealed, such is final.  A final 
and binding RO decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except on the basis of CUE, as provided in 38 
C.F.R. § 3.105 of this part.  See 38 C.F.R. § 3.104(a).  

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, supra.

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the Federal Circuit emphasized that a purported failure in 
the duty to assist cannot give rise to CUE, nor does it 
result in "grave procedural error" so as to vitiate the 
finality of a prior, final decision.  

The veteran's representative alleges that an extraschedular 
rating was not addressed in conjunction with the veteran's 
disability rating being assigned.  The Board emphasizes, 
however, that the failure to address a specific regulatory 
provision is merely harmless error unless it is shown that 
the outcome would have been manifestly different.  See Fugo.  
As noted, there was no specific indication at that time of 
the veteran being unemployable.  While he was being treated 
for his service-connected heart disabilities and prior 
treatment involved hospitalization, there was no allegation 
nor did the record show marked interference with employment 
and frequent periods of hospitalization, or that the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability were impractical 
beyond the schedular criteria in VA's Rating Schedule.  See 
38 C.F.R. § 3.321.  Thus, the record does not establish that 
the outcome would have been manifestly different if 38 C.F.R. 
§ 3.321 was specifically applied.  To the extent that the 
argument involves how the facts were weighed, there must be 
more than a simple disagreement as to how the facts were 
weighed or evaluated.  See Russell.

As noted, there was no claim made for TDIU at that time.  
There was no allegation of unemployability.  Accordingly, the 
RO did not adjudicate that issue as it had not been raised 
explicitly or by the record.  

In sum, there is no legal merit to the current allegation of 
CUE in the December 1997 RO decision.  The veteran has failed 
to allege that the correct facts, as they were known at the 
time of the RO decision, were not before the RO, or that the 
statutory or regulatory provisions then extant were 
incorrectly applied.  The veteran also has not provided 
reasons as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result of the previous adjudication would have been 
manifestly different but for an error.  Instead, the 
arguments amount to a disagreement with how the RO weighed or 
evaluated the facts, and, therefore, cannot be the basis of a 
valid claim of CUE.  

As a final matter, the Board acknowledges the veteran's 
assertions include that the December 2003 RO rating decision 
currently on appeal was also based upon CUE because an 
effective date of October 1997 was not assigned for TDIU, and 
should be revised on that basis.  However, the Board would 
advise the veteran that a valid CUE claim can only be 
asserted against decisions which have become final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.105(a).  As the 
December 2003 RO decision is not final, as a matter of law, 
the December 2003 RO decision that was appealed to the Board 
cannot presently be challenged on the basis of CUE.




ORDER

There was no CUE in the December 29, 1997 rating decision 
which granted service connection for nicotine dependence, 
arteriosclerotic heart disease with status post triple 
coronary artery bypass surgery, and for emphysema with 
asthma, and assigned a 40 percent combined rating; the appeal 
as to this issue is denied.  

An effective date earlier than November 27, 2002, for the 
grant of a TDIU is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


